DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 7,073,942 B2 to Vazquez (Vazquez).
Regarding claim 1, Vazquez teaches a heat exchanging (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Regarding claim 5, Vazquez teaches the pack of claim 1 as well as wherein the substance receiving portion is formed between a central portion of a first wall and a central portion of a second wall (Figs. 5-7), wherein the first strap receiving portion is formed between a first lateral portion of the first wall and a first lateral portion of the second wall (Figs. 5-7), and wherein the second strap receiving portion is formed between a second lateral portion of the first wall and a second lateral portion of the second wall (Figs. 5-7).
Regarding claim 6, Vazquez teaches the pack of claim 5 as well as wherein a first partitioning seam joins the first wall to the second wall between the substance receiving portion and the first strap receiving portion (Col. 3, lines 17-30) and wherein a second partitioning seam joins the first wall to the second wall between the substance receiving portion and the second strap receiving portion (Col. 3, lines 17-30).
Regarding claim 11, Vazquez teaches the pack of claim 1 as well as wherein the strap further includes a fifth portion extending out of the second strap receiving portion, wherein a coupling device coupled the fifth potion of the strap to the fourth portion of the strap (Col. 4, lines 10-21 which state “the mechanism 17 can be a slider….Alternatively, the loop length can be adjusted by different mechanisms including separable ends each fitted within complementary hook and loop fasteners or snaps.  As 
Regarding claim 15, Vazquez teaches a method of manufacturing a heat exchanging pack comprising the steps of providing a bag (10, Figs. 5-7/10’, Figs. 8-10), the bag including a first wall coupled to a second wall at a first side edge and an opposing side edge of the bag (Col. 3, lines 17-30), forming a first partitioning seam adjacent to the first side edge (Col. 3, lines 23-25 which states “A channel 14 defined along the vertical rise of the bag 10 by at least one stitch line sewn into the outside of the shell 12.”), the first partitioning seam including a first portion of the first wall coupled to a first portion of the second wall (Col. 3, lines 17-30), a first passageway formed between the first side edge and the first partitioning seam (Col. 3, lines 17-30), and forming a second partitioning seam (Col. 3, lines 23-25 which states “A channel 14 defined along the vertical rise of the bag 10 by at least one stitch line sewn into the outside of the shell 12.”) adjacent the second side edge, the second partitioning seam including a second portion of the first wall coupled to a second portion of the second wall (Col. 3, lines 17-30), a second passageway formed between the second side edge and the second partitioning seam (Col. 3, lines 17-30).
Regarding claim 17, Vazquez teaches the method of claim 15 as well as forming an opening at each end of the first and second passageways (Figs. 5-10), disposing at least a portion of a strap in each of the first and second passageways (Figs. 5-10).
Claim(s) 1, 3-8, 10, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2004/0244414 A1 to Trinh et al. (Trinh).
Regarding claim 1, Trinh teaches a heat exchanging pack (title) for treating a portion of a user (abstract), the heat exchanging pack comprising a substance receiving portion (Figs. 9 and 10) configured to receive a cold or hot substance (181) therein (Figs. 9 and 10), a first strap receiving portion (row of apertures 137) disposed adjacent a first side of the substance receiving portion (Figs. 9 and 10), a second strap receiving portion (row of apertures 136) disposed adjacent a second side of the substance receiving portion (Figs. 9 and 10) and a strap (combination of shoestrings 179 and 178) configured for releasably coupling the heat exchanging pack to the portion of the body, the straps including a first portion (179) extending through the first strap receiving portion (Figs. 9 and 10), a second portion (ends of 179/178) extending between the first strap receiving portion and the second strap receiving portion (Figs. 9 and 10), a third portion (178) extending through the second strap receiving portion (Figs. 9 and 10) and a fourth portion extending out from the first passageway (Figs. 9 and 10).
Regarding claim 3, Trinh teaches the pack of claim 1 as well as wherein the substance receiving portion includes a mouth (open side 118 with two edges 125 and 126) having a resealable mechanism (156a and 156b) for selectively opening and closing the mouth ([0074] which states “One of the sealing strips 156a and 156b is provided with a protruding rib and the other of these sealing strips is provided with a mating groove for receiving the rib in press-fit fashion to form a watertight seal.”).
Regarding claim 4, Trinh teaches the pack of claim 3 as well as wherein the resealable mechanism includes a slider mechanism (protruding rib as in [0074]) configured to open or close the mouth depending on a position of the slider mechanism relative to the mouth.
Regarding claim 5, Trinh teaches the pack of claim 1 as well as wherein the substance receiving portion is formed between a central portion of a first wall and a central portion of a second wall (Figs. 9 and 10), wherein the first strap receiving portion is formed between a first lateral portion of the first wall and a first lateral portion of the second wall (Figs. 9 and 10 as the apertures are through the wall of 111) , and wherein the second strap receiving portion is formed between a second lateral portion of the first wall and a second lateral portion of the second wall (Figs. 9 and 10 as the apertures are through the wall of 111).
Regarding claim 6, Trinh teaches the pack of claim 5 as well as wherein a first partitioning seam (edge of extended periphery 177 that is defined by 156b) joins the first wall to the second wall between the substance receiving portion and the first strap receiving portion (156a and 156b seal the first and second wall together) and wherein a second partitioning seam (116) joins the first wall to the second wall (Fig. 10) between the substance receiving portion and the second strap receiving portion (Fig. 10).
Regarding claim 7, Trinh teaches the pack of claim 6 as well as wherein the first partitioning seam and the second partitioning seam are formed during a heat sealing process applied to the first and second wall ([0025] which states that the edges of the outer cover can be sealed by sewing, gluing, heat sealing, and the like…”).
Regarding claim 8, Trinh teaches the heat exchanging pack of claim 5 as well as wherein the first wall and the second wall are formed from a film of a polymeric material ([0024] which states “The outer cover is made at least partially of a relatively flexible substrate…..The outer cover can be made of material such as, but not limited 
Regarding claim 10, Trinh teaches the pack of claim 5 as well as wherein the first wall and the second wall are formed from a sheet of material having a fold separating the first wall from the second wall (Fig. 10).
Regarding claim 12, Trinh teaches the pack of claim 1 as well as wherein the strap further includes a fifth portion (Figs. 9 and 10) extending out of the second strap receiving portion, wherein the fourth portion and the of the strap is configured to be tied to the fifth portion of the strap ([0022, 0023, 0046, 0048]).
Regarding claim 13, Trinh teaches the pack of claim 1 as well as wherein the substance receiving portion and the second portion of the strap cooperate to form a first opening configured to receive the portion of the user therebetween, and wherein the substance receiving portion and the fourth portion of the strap cooperate to form a second opening configured to receive the portion of the user therebetween (see for example Figs. 11 and 12 which show a pack attached to the limb.  While Figs. 11 and 12 show the pack of claim 1, the configuration of the pack of Figs. 1 with respect to its attachment to a user is the same as the pack of Figs. 9 and 10.  Figs. 11 and 12 show that the strap and the substance receiving portion cooperate to form openings through which the portion of the user is received.).
Regarding claim 18, Trinh teaches using a heat exchanging pack, the method comprising the steps of providing a heat exchanging pack comprising a substance receiving portion (Figs. 9 and 10) configured to receive a cold or hot substance (181) therein (Figs. 9 and 10), a first strap receiving portion (row of apertures 137) disposed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of US 2014/0364925 A1 to Kilbey (Kilbey).
Regarding claim 2, Trinh teaches the pack of claim 1, but not wherein the substance receiving portion includes a one-way valve configured to allow air to pass in a direction from an interior of the substance receiving portion to an ambient environment.  Kilbey teaches cold packs (112) that includes a vent (114) that allows some of the air within the cold pack to escape so that the cold pack collapses into a flat state, the vent being designed to prevent any leakage of the cooling medium itself ([0079]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the valve of Kilbey so as to allow the cold pack to collapse into a flat state as the cooling medium transitions from a solid to a liquid as taught by Kilbey ([0079]).
Regarding claim 19, Trinh teaches the method of claim 18, but not a step of removing air from the interior of the heat exchanging pack through a one-way valve coupled to the substance receiving portion.  Kilbey teaches cold packs (112) that includes a vent (114) that allows some of the air within the cold pack to escape so that the cold pack collapses into a flat state, the vent being designed to prevent any leakage of the cooling medium itself ([0079]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the valve of Kilbey so as to allow the cold pack to collapse into a flat state as the cooling medium transitions from a solid to a liquid as taught by Kilbey ([0079]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh.
Regarding claim 9, Trinh teaches the pack of claim 8, but not specifically wherein the polymeric material is one of low-density polyethylene, linear low-density .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez in view of Trinh.
Regarding claim 16, Vazquez teaches the method of claim 15, but not wherein the first partitioning seam and the second partitioning seam are formed in a heat sealing process.  Trinh teaches using a heat sealing process applied to the first and second wall ([0025] which states that the edges of the outer cover can be sealed by sewing, gluing, heat sealing, and the like…”).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a heat sealing process as an obvious matter of engineering design choice as seaming by heat sealing is a known alternative to sewing, gluing and the like as taught by Trinh.
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794